Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 3/3/2020.  Currently, new claims 14-20 have been added, claims 1-20 are pending.

Drawings
The drawings are objected to because the blocks in figures 1-3 and 5 do not include descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4-6, 8, 12, 14 are objected to because of the following informalities:
In claim 1, line 6, the limitation “within areas” should be changed to “within the several area”.
In claim 4, line 5, the limitation “the adjustable range” should be changed to “the adjustable diffusion range”.
In claim 5, line 3, the limitation “the communication protocol” should be changed to “the predefined communication protocol”.
In claim 6, lines 6-7; claim 8, line 7, the limitation “a network equipment item” should be changed to “the network equipment item”.
In claim 12, line 5, the limitation “areas” should be changed to “the several areas”.
In claim 14, line 2, the limitation “the physical link” should be changed to “the wired physical link”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 17, the term “lower hierarchical rank" is a relative term which renders the claim indefinite. The term "lower hierarchical rank" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 1, line 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation "the other home automation equipment items" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 8, the limitation “several of the subnetworks” is ambiguous. It is not clear if the “several of the subnetworks” refers to “the plurality of subnetworks” taught in claim 1, line 16.
In claim 2, lines 9-10, the limitation “the entirely of the network of rank n and the subnetworks with rank n-1” is ambiguous. As the preceding limitations recite “a first network of rank n”, “a plurality of subnetworks of lower hierarchical rank n-1”. It is not clear if the “the network of rank n” and “the subnetworks with rank n-1” are intended to refer to previous recited “a first network of rank n” and “a plurality of subnetworks of 
Claim 3, line 4; claim 4, lines 3-4, recite the limitation "the propagation of information".  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, line 5, the term “equal hierarchical rank” is ambiguous. The term "equal hierarchical rank" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 4, lines 4-5, the limitation “subnetworks of lower hierarchical rank” is ambiguous. As the preceding limitations recite “a plurality of subnetworks of lower hierarchical rank n-1”. It is not clear if the “subnetworks of lower hierarchical rank” is intended to refer to previous recited “a plurality of subnetworks of lower hierarchical rank n-1”, or different.  Furthermore, the term “lower hierarchical rank" is a relative term which renders the claim indefinite. The term "“lower hierarchical rank" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 5 recites the limitation "the IP protocol" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, line 3, the limitation “the network of hierarchical rank n” is ambiguous. As the preceding limitations recite “a first network of rank n”. It is not clear if “the network of hierarchical rank n” is intended to refer to previous recited “a first network of rank n”, or different.   
the subnetworks, at least a first of these subnetworks” is ambiguous. As the preceding limitations recite “a plurality of subnetworks”. It is unclear if the underlined recitations are referring to the same.
In claim 6, lines 5-6 and 8-9, the limitations “at least a first of these subnetworks” and “the first hardwired subnetwork” are ambiguous. It is unclear if the two recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitations “the form” in line 7, “the common data bus” in line 8, “the first hardwired subnetwork” in lines 8-9, “the physical medium” in line 9. There is insufficient antecedent basis for these limitations in the claim.
In claim 8, lines 3 and 6, the limitations “the network of hierarchical rank n” is ambiguous. It is unclear if the network refers to the “communication network” taught in claim 1, line 7, or the “hardwired hierarchical network” taught in claim 1, line 14, or the “first network of rank n” taught in claim 1, line 15. Furthermore, the limitation “the subnetworks” in claim 8, lines 4 and 5, should be changed to “the plurality of subnetworks”, and the limitation “a network equipment item” in claim 8, line 7, should be changed to “the network equipment item”.
In claim 8, line 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation “the network equipment items” which appears to indicate plural network equipment items, whereas claim 1, line 23, recites “a network equipment item” which appears to indicate single network equipment item. The scope is 
 Dependency status of claims 12 and 13 are unclear.  It is not clear if claims 12 and 13 are dependent on claim 1 or if claims 12 and 13 are meant to be independent claims.  If claims 12 and 13 are dependent claims, then claims 12 and 13 will be rejected under 112 - 4th paragraph since claims 12 and 13 does not further limit the home automation system of claim 1. 
In claim 15, line 4, the term “lower hierarchical rank" is a relative term which renders the claim indefinite. The term "“lower hierarchical rank" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the limitation “the adjustable range” in claim 15, line 4, should be changed to “the diffusion adjustable range”.
Claims 16-18 recites the limitation "the IP protocol" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the limitation “the communication protocol” in claim 15, line 2, should be changed to “the predefined communication protocol”.
Claims 19-20 recite substantially the same limitations as claim 6 above and are rejected on the same basis.
Because the usage of the terminologies between the claims are not clear and not understandable. The applicant is required to review all the claims and made appropriate corrections to all the claims. Because the claims are difficult to understand, the art applied will be based on the best interpretation the examiner can make. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belz et al (US 8,548,607) in view of Aggarwal et al (US 2014/0358285).
	As per claim 1, Belz teaches a home automation system for a building, wherein the home automation system includes:
home automation equipment items distributed within area of the building (Fig. 2, col. 5, lines 16-19, col. 13, lines 50-67: inside devices and outside devices, each of these items of equipment are connected to the subnetwork thereof, whether inside or outside), and
a communication network to which the home automation equipment items are connected (Fig. 5a shows a network), this communication network authorizing an intercommunication of the home automation equipment items according to a predefined 
a first network of rank n (Fig. 17),
a plurality of subnetworks of lower hierarchical rank n-1, connected to the first network (col. 23, lines 15-25), each subnetwork being associated with an area of the building (col. 23. Line 25), each subnetwork containing at least one of the home automation equipment items (col. 23, lines 15-25);
each subnetwork of lower hierarchical rank n-1 being connected to the first network of rank n by a network equipment item, such as a router (col. 23, lines 6-21 “route”).
Belz does not explicitly teach this building being divided into several areas and distributing the home automation equipment items within several areas of the building. However, Aggarwal teaches a home automation system for a building in which the building is divided into several areas and distributing the home automation equipment items within several areas of the building (Fig. 1A, para 0036, 0042). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Belz with those of Aggarwal in order to increase networking of building control and automation system elements.

As per claim 2, Belz or Aggarwal teaches wherein at least a part of the home automation equipment items of the communication network is configured to provide information to the other home automation equipment items with an adjustable diffusion range intended solely for the subnetwork of lower hierarchical rank n-1 in which it is 

As per claim 3, Belz teaches wherein the network equipment item is configured to inhibit the propagation of information to the home automation equipment items of subnetworks of equal hierarchical rank if the adjustable diffusion broadcast range is a local range (Fig. 2 shows there is no connection between the first group and the second group of peripheral devices, it implies inhibit the propagation of information to the home automation equipment items of subnetworks of equal hierarchical rank if the adjustable diffusion broadcast range is a local range). 

As per claim 4, Belz teaches wherein the network equipment item authorizes the propagation of information to the home automation equipment items of subnetworks of lower hierarchical rank if the adjustable range is a local range (col. 23, lines 10-14: The local network controller, or area controller as described above, routes energy control and usage information to the higher level system for the peripheral devices it manages, and also routes information and requests from the higher level system to the local peripheral devices 16).

As per claim 5, Belz or Aggarwal teaches wherein the communication protocol is the IP protocol (Belz: col. 25, lines 11-12, Aggarwal: paras 0068, 0061: various network media and protocols may be used for the data communications).

As per claim 6, Belz or Aggarwal teaches wherein the network of hierarchical rank n is a main network comprising a common data bus, and wherein, among the subnetworks, at least a first of these subnetworks is connected to the main network by means of a network equipment item in the form of a connection gateway between the common data bus and the first hardwired subnetwork, the physical medium of the main network and the first subnetwork being different (Belz: col. 2, lines 26-31: Other products employ a gateway controller that is controlled from a remote network operations center ("NOC") via a network connection into the structure. The gateway controller controls devices in the structure based on information provided by the NOC and provide status information to the NOC, Aggarwal: paras 0061, 0081).

As per claim 7, Belz or Aggarwal teaches wherein the common data bus is an Ethernet link (Belz: col. 12, lines 59-61, Aggarwal: para 0079).

As per claim 8, Belz teaches wherein the network of hierarchical rank n and the subnetworks of lower hierarchical rank n-1 comprise identical physical media, each of the subnetworks being connected to the network of hierarchical rank n by means of a network equipment item such as a router (col. 23, lines 6-21).

As per claim 9, Belz teaches wherein the home automation equipment items of a same subnetwork are interconnected using a wired physical link (col. 12, lines 57-62).



As per claim 11, Belz or Aggarwal teaches wherein a home automation equipment is a controllable home automation apparatus provided with a controllable actuator, or a control point, or a sensor (Belz: col. 11, lines 35-38, col. 20, lines 14-16, Aggarwal: para 0017).

As per claim 12, the claim discloses similar features as of claim 1, and is rejected based on the same basis as claim 1.

As per claim 14, Aggarwal teaches wherein the physical link is a multipoint data bus (Fig. 1C, para 0048).

As per claim 15-20, the claims disclose similar features as of claims 4-6, and are rejected based on the same basis as claims 4-6.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record fail to disclose or suggest a method for configuration a home automation system comprising steps as recited in the context of claim 13. The details, arrangements, and functions of the components included in the home automation system are recited in claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KIM T NGUYEN/
Primary Examiner, Art Unit 2454